DETAILED ACTION
Claims 1-7 and 16 are currently pending in this Office action.  Claims 8-15 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Concerning the rejection of claims 1–7 under 35 U.S.C. 103 as being unpatentable over Inoue (EP 1344642 A2) in view of Huovinen et al. (US 6503993 B1) and as evidenced by Ash et al., “Arkon P-125,” Handbook of Paper and Pulp Chemicals, Synapse Information Resources, p. 48 (2013), the response at page 7 incorrectly argues that “Inoue, Huovinen, and Ash do not teach or suggest a cast film.”  This is incorrect because, as discussed in the last several Office actions, Inoue at [0035] describes a cast film comprising the composition therein. As applicant previously acknowledged on the page 8 of the 01/14/2021 response, the limitation at claim 1 lines 1-3 “obtained from a polyolefin in a cast film production process that includes a cooling step, which is effected by a chill roll having a temperature of the chill roll is 40° to 90°C” is product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. Claim 1 is directed to a cast film rather than to the process for preparing the same.
Page 8–9 of the remarks cite to comparative examples CE4-CE6 of the specification (with nucleating agent) as compared to CE1-CE3 (without nucleating agent) to demonstrate that, for cast films .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., oxygen transmission rates, optical properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 16, page 12 similarly argues that Peet does not discuss what the chill temperature should be used for nonoriented film or that an increased chill roll temperature could result in reduced OTRs of less than 61 ml/m2-d for cast films.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., chill temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As for the 103 rejection of claims 1-3, 5-7 and 16 under 35 U.S.C. 103 over Peet (US 2004/0081842 A1) in view of Huovinen et al. (US 6503993 B1) as evidenced by Bryce, D.M., “Melt Flow Index—ASTM D-1238 (ISO 1133:1991), Plastic Injection Molding… Manufacturing Process Fundamentals, Vol. 1, Society of Manufacturing Engineers, p. 201 (1996), page 13 incorrectly argues that the combination of references do not suggest a cast film.  Peet at [0069] explicitly teaches a cast film prepared by a chill roll extrusion process.  Page 14 argues that Peet does not teach the temperature of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. Claim 1 is directed to a cast film rather than to the process for preparing the same.
Pages 15–16 improperly rely upon comparative examples CE4-CE6 as compared to CE1-CE3 of the present specification in order to show that “higher chill roll temperatures result in cast films having reduced oxygen transmission rate (OTR).” As already discussed above, this evidence does not reflect the presently claimed invention (containing propylene polymer, hydrocarbon resin, and nucleating agent) and so is not reasonably commensurate in scope with the present claims. Regarding the inclusion of the hydrocarbon resin, applicant’s further reliance upon CE9, CE10, IE3-IE5 are likewise misplaced for this reason. Moreover, as discussed in the previous Office action, Peet already contains both a nucleating agent and a hydrocarbon as claimed. Therefore, the cited evidence is not reasonably commensurate in scope with the claims and so does not demonstrate any criticality of the claimed chill roll temperature with respect to the OTR or to optical properties.  
In response to applicant's argument on page 14 that Peet does not teach “that a cast film could have an oxygen transmission rate of less than 61 m1/m2-d,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.


Claim Objections
The previous objection to claims 1 and 16 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (EP 1344642 A2) in view of Huovinen et al. (US 6503993 B1) and as evidenced by Ash et al., “Arkon P-125,” Handbook of Paper and Pulp Chemicals, Synapse Information Resources, p. 48 (2013).
With respect to claim 1, Inoue at claim 1 discloses a sealant film having a base layer (X) comprising a resin composition that comprises propylene polymer (A2) as polyolefin (A); and a tackifier
(B). Example c1 at [0056] contains a 80 weight percent propylene homopolymer with a MFR (230°C) of
7.0 g/10 min. as polyolefin (A2); and 10 weight percent of Arkon P-125 from Arakawa as tackifier (B), where P-125 is a hydrocarbon resin having a softening temperature of 125±5 °C as evidenced by Ash at
48.  Inoue at [0022] explains that propylene polymer (A2) can also be a propylene copolymer containing
90 mol% or more of propylene and less than 10 mol% of an α-olefin such as 1-butene. [0033] teaches including a crystal nucleating agent. [0035] explains that the film is prepared by cast molding.
Inoue differs from the present claim because, while it teaches a cast film produced by cast molding, it does not indicate i) “a cooling step, which is effected by a chill roll, wherein the temperature of the chill roll is 40 to 90°C;” or ii) the content of nucleating agent relative to total component (A) and component (C).
As to i), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations See MPEP 2113. Here, claim 1 is directed to a cast film rather than to the process for preparing the same.
Accordingly, it would have been obvious to a person having ordinary skill in the art to provide a cast film as claimed because Inoue teaches a cast film comprising a polyolefin composition as claimed.
As to ii), Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm.
According to Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
Given that Inoue teaches including a nucleating agent and the advantages including an amount of nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include nucleating agent in the claimed amount in order to improve optical and physical properties.
With respect to claim 2, Inoue at [0033] teaches including a crystal nucleating agent in the polypropylene film, but is silent as to where such nucleating agent is a polymeric α-nucleating agent.
Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm. The polymeric nucleating agents include vinyl cycloalkanes, such as vinyl cyclohexane (CH), where vinyl cycloalkanes are polymeric α-nucleating agents as evidenced by Wolfschwenger at Col. 1 lines 43-45.
According to Huovinen at Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
Given that Inoue teaches including a nucleating agent and the advantages of the α-nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before 
With respect to claim 3, Inoue at [0033] teaches including a crystal nucleating agent in the polypropylene film, but is silent as to where such nucleating agent is a polymeric α-nucleating agent species as claimed.
Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm. The polymeric nucleating agents include vinyl cycloalkanes, such as vinyl cyclohexane (CH), where vinyl cycloalkanes are polymeric α-nucleating agents as evidenced by Wolfschwenger at Col. 1 lines 43-45.
According to Huovinen at Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
Given that Inoue teaches including a nucleating agent and the advantages of the α-nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an α-nucleating agent species as claimed in order to improve optical and physical properties.
With respect to claim 4, Inoue at [0022] explains that propylene polymer (A2) can also be a propylene copolymer containing 90 mol% or more of propylene and less than 10 mol% of an α-olefin such as 1-butene.
With respect to claim 5, Inoue at [0056] employs a propylene homopolymer as (A2) in Example c1.
With respect to claim 6, Inoue at [0056] discloses a propylene homopolymer with a MFR (230°C) of 7.0 g/10 min. and a melting point of 162°C as polyolefin (A2).
With respect to claim 7, Inoue discloses a cast film comprising a propylene homo- or copolymer having a melt flow rate within 0.5 to 80 g/10 min., but is silent as to the flexural modulus or Vicat softening temperature of the polymer.

(ISO 178) of 1930 to 2070 MPa. According to Col. 9 lines 28-37 teaches that such polymers have high stiffness e.g., about 2000 MPa or more. The flexural modulus of the nucleated and unnucleated polymer is about the same insofar as the reference only includes 1 weight percent or less of the nucleating agent.
Col. 9 lines 40-43. Col. 11 lines 5-9 teaches that the propylene homopolymer or copolymer is suitable for preparing films.
Given that Inoue and Huovinen both specify films prepared from propylene polymers and the advantages of the propylene polymers taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a propylene homo- or copolymer with flexural modulus within the presently claimed range in order to provide a high stiffness film.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (EP 1344642 A2) in view of
Huovinen et al. (US 6503993 B1) and as evidenced by Ash et al., “Arkon P-125,” Handbook of Paper and
Pulp Chemicals, Synapse Information Resources, p. 48 (2013) as applied to claim 1 above, and further in view of Peet (US 2004/0081842 A1).
Inoue at [0035] explains that the film is prepared by cast molding, but is silent as to where i) the film is a non-oriented film; and ii) the oxygen transmission rate (OTR) of the film.
As to i), Peet is directed to a multilayer film structure including a propylene-based base layer. In preparing the films, [0069] explains that cast films that are nonoriented are less stiff than films prepared by coextrusion and orientation.
Given that Inoue and Peet both teach cast films and the advantages of a non-oriented cast film taught by Peet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a non-oriented film in order to provide a film with less stiffness than coextruded, oriented films.
As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Inoue in view of Huovinen and Peet teaches non-oriented film comprising a substantially similar composition to that presently claimed and so one of ordinary skill in the art would reasonably have expected the non-oriented film to exhibit an OTR within the claimed range.
While Inoue in view of Huovinen and Peet does not directly disclose an OTR of the non-oriented film therein, since each of the claimed components is present and rendered obvious by the teachings of Inoue in view of Huovinen and Peet, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a non-oriented film according to their combined teachings to exhibit an OTR within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 1-3, 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peet (US
2004/0081842 A1) in view of Huovinen et al. (US 6503993 B1) as evidenced by Bryce, D.M., “Melt Flow
Index—ASTM D-1238 (ISO 1133:1991), Plastic Injection Molding… Manufacturing Process
Fundamentals, Vol. 1, Society of Manufacturing Engineers, p. 201 (1996).
With respect to claim 1, Peet at claim 6 discloses a multilayer film comprising a base layer and a heat-seal layer, in which the base layer comprises a film-forming thermoplastic polymer and a hydrocarbon resin. The film-forming thermoplastic polymer is a propylene homopolymer having a melt flow rate of 0.5 to 15 g/10 min. (ASTM D1238) and the hydrocarbon resin has a softening point of from
85° to 140°C. [0018]. [0035]. ASTM D1238 corresponds to ISO 1133 as evidenced by Bryce at 201. Peet at [0033] discloses a hydrocarbon resin content of from 1 to 15 wt% based upon the total weight of the base layer. The content of propylene homopolymer is accordingly 85 wt% or more of the base layer.
Peet at [0069] teaches a cast film prepared from the composition therein and a chill roll extrusion process, but differs from present claim 1 because it is silent as to i) where “the temperature of the chill roll is 40 to 90°C;” and ii) the content of nucleating agent relative to total component (A) and component (C).
As to i), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 1 is directed to an article (a cast film), rather than the process for preparing the same.
Given that Peet teaches a cast film, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a cast film from the composition therein.
As to ii), Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm.
According to Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
Given that Peet teaches including a clarifier and the advantages including an amount of nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include nucleating agent in the claimed amount in order to improve optical and physical properties.
With respect to claim 2, Peet at [0057] teaches including an effective amount of additives, like clarifiers, to enhance properties, but is silent as to where the clarifier is a polymeric α-nucleating agent.
Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm. The polymeric nucleating agents include vinyl cycloalkanes, such as vinyl cyclohexane (CH), where vinyl cycloalkanes are polymeric α-nucleating agents as evidenced by Wolfschwenger at Col. 1 lines 43-45.

Given that Peet teaches including a clarifier and the advantages of the α-nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an α-nucleating agent in order to improve optical and physical properties.
With respect to claim 3, Peet at [0057] teaches including an effective amount of additives, like clarifiers, to enhance properties, but is silent as to where the clarifier is a polymeric α-nucleating agent species as claimed.
Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm. The polymeric nucleating agents include vinyl cycloalkanes, such as vinyl cyclohexane (CH), where vinyl cycloalkanes are polymeric α-nucleating agents as evidenced by Wolfschwenger at Col. 1 lines 43-45.  According to Huovinen at Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
Given that Peet teaches including a clarifier and the advantages of the α-nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an α-nucleating agent species as claimed in order to improve optical and physical properties.
With respect to claim 5, Peet at [0018] discloses propylene homopolymer as the film-forming polymer.
With respect to claim 6, Peet at [00418] explains that the propylene homopolymer has a melting point of from about 155° to about 165°C.

Huovinen is directed to a nucleated propylene polymer. Abstract. Examples 2-5 in Table 1 are propylene homopolymers having melt flow rate (MFR2) of 3.4 to 7.7 g/10 min. and a flexural modulus
(ISO 178) of 1930 to 2070 MPa. According to Col. 9 lines 28-37 teaches that such polymers have high stiffness e.g., about 2000 MPa or more. The flexural modulus of the nucleated and unnucleated polymer is about the same insofar as the reference only includes 1 weight percent or less of the nucleating agent.
Col. 9 lines 40-43. Moreover, Col. 11 lines 5-9 teaches that the propylene homopolymer or copolymer is suitable for preparing films.
Given that Peet and Huovinen both specify films prepared from propylene polymers and the advantages of the propylene polymers taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a propylene homo- or copolymer with flexural modulus within the presently claimed range in order to provide a high stiffness film.
With respect to claim 16, Peet at claim 6 discloses a multilayer film comprising a base layer and a heat-seal layer, in which the base layer comprises a film-forming thermoplastic polymer and a hydrocarbon resin. The film-forming thermoplastic polymer is a propylene homopolymer having a melt flow rate of 0.5 to 15 g/10 min. (ASTM D1238) and the hydrocarbon resin has a softening point of from
85° to 140°C. [0018]. [0035]. ASTM D1238 corresponds to ISO 1133 as evidenced by Bryce at 201. Peet at [0033] discloses a hydrocarbon resin content of from 1 to 15 wt% based upon the total weight of the base layer. The content of propylene homopolymer is accordingly 85 wt% or more of the base layer.
Peet at [0069] teaches a non-oriented cast film prepared from the composition therein and a chill roll extrusion process, but differs from present claim 1 because it is silent as to i) where “the temperature
of the chill roll is 40 to 90°C;” ii) the content of nucleating agent relative to total component (A) and component (C); and iii) the oxygen transmission rate (OTR) of the non-oriented film.
As to i), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not .” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 1 is directed to an article (a cast film), rather than the process for preparing the same.
Given that Peet teaches a cast film, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a cast film from the composition therein.
As to ii), Huovinen is directed nucleated propylene polymers prepared by including a polymeric nucleating agent. Abstract. According to Col. 4 lines 41-50 teaches preparing the nucleated propylene polymers by introducing a polymerized vinyl compound as nucleating agent during polymerization such that the resulting content of the nucleating agent is 0.001 to 0.01 weight percent, which is 10 to 100 ppm.
According to Col. 4 lines 4-40, the nucleated propylene polymers exhibit improved optical and physical properties due to higher crystallinity, crystallization temperature, smaller crystallization size, and greater crystallization rate.
Given that Peet teaches including a clarifier and the advantages including an amount of nucleating agent taught by Huovinen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include nucleating agent in the claimed amount in order to improve optical and physical properties.
As to iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195
USPQ 430, 433 (CCPA 1977). In this case, Peet in view of Huovinen teaches a non-oriented film comprising a substantially similar composition to that presently claimed and so one of ordinary skill in the art would reasonably have expected the non-oriented film to exhibit an OTR within the claimed range.
While Peet in view of Huovinen does not directly disclose an OTR of the non-oriented film therein, since each of the claimed components is present and rendered obvious by the teachings of Peet in view of Huovinen, a person having ordinary skill in the art before the effective filing date of the claimed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768